Citation Nr: 1827825	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, as secondary to the service-connected disability of recurrent bronchitis with sinusitis and upper respiratory infection or service-connected adjustment disorder with depressed mood.

2.  Entitlement to service connection for right hip condition, as secondary to service-connected metatarsalgia with plantar fasciitis and left great toe trauma.

3.  Entitlement to service connection for left hip condition, as secondary to service-connected metatarsalgia with plantar fasciitis and left great toe trauma.

4.  Entitlement to an increased evaluation for metatarsalgia with plantar fasciitis and left great toe trauma in excess of 10 percent prior to April 2, 2015 and in excess of 30 percent thereafter.

5.  Entitlement to an increased evaluation for recurrent bronchitis with sinusitis and upper respiratory infection in excess of 10 percent.

6.  Entitlement to a compensable evaluation for left knee strain prior to April 2, 2015 and evaluation in excess of 10 percent thereafter.
 
7.  Entitlement to a compensable evaluation for right knee strain prior to April 2, 2015 and evaluation in excess of 10 percent thereafter.

8.  Entitlement to an increased evaluation for low back strain in excess of 10 percent prior to December 21, 2016 and in excess of 20 percent thereafter.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 21, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1977 to January 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Additional evidence has been associated with the claims file since the issuance of the March 2017 supplemental statement of the case, to include a private examination.  However, as the Veteran's substantive appeal was received after February 2, 2013, a distinct waiver of review by the Agency of Original Jurisdiction (AOJ) is not required.  38 C.F.R. § 19.37 (b) (2017).  Further, the Veteran, by and through his representative, expressed no objection to the Board's review of the evidence in the first instance. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2011.  A transcript has been included in the claims file.  The Veteran also requested to appear for a videoconference Board hearing with a Veterans Law Judge (VLJ) in a June 2014 substantive appeal.  However, the Veteran subsequently withdrew his request and asked to cancel that hearing in a June 2016 statement. 

The issues of entitlement to service connection for sleep apnea and right and left hip disorders, increased rating for a low back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 2, 2015, the Veteran's service-connected metatarsalgia with plantar fasciitis and left great toe trauma was manifested by foot pain, burning sensations, tenderness to palpitation, and x-ray evidence of degenerative joint disease of the first metatarsal joint; it was not manifested by marked deformity, malalignment of the forefoot and mid-foot, characteristic callosities, or swelling on use attributable to pes planus.

2.  From April 2, 2015, the Veteran's service-connected foot disability was manifested by pain on use, accentuated on manipulation, and not improved by orthopedic shoes or appliances; it was not manifested by marked deformity of the foot, marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the Achilles tendon.

3.  The service-connected allergic recurrent bronchitis with sinusitis is not shown to be productive of incapacitating episodes requiring antibiotic treatment, or three or more non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting per year, or significant nasal obstruction.

4.  Prior to April 2, 2015 the Veteran's right and left knee disabilities have been manifested by subjective complaints of pain, without evidence of limitation of flexion or extension.  Arthritis, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum are not present.

5.  From April 2, 2015, the Veteran's right and left knee disabilities have been manifested by subjective complaints of pain and objective evidence of limitation of flexion, without evidence of limitation of flexion to less than 45 degrees or extension to 10 degrees or more.  Arthritis, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum are not present.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2015, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected metatarsalgia with plantar fasciitis and left great toe trauma are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2017).

2.  From April 2, 2015, the criteria for an evaluation in excess of 30 percent for the Veteran's service-connected metatarsalgia with plantar fasciitis and left great toe trauma are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected chronic bronchitis with sinusitis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6513 (2017).

4.  The criteria for a compensable rating prior to April 2, 2015 and a disability rating higher than 10 percent thereafter for right knee strain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5014 (2017).

5.  The criteria for a compensable rating prior to April 2, 2015 and a disability rating higher than 10 percent thereafter for left knee strain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5014 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of his DRO hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Left Foot 

Prior to April 2, 2015, the RO rated the Veteran's left foot metatarsalgia with plantar fasciitis and left great toe trauma as 10 percent disabling under Diagnostic Codes 5279-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5279 pertains to metatarsalgia and 5284 refers to other foot injuries.  Starting April 2, 2015, the RO rated the Veteran's left foot metatarsalgia with plantar fasciitis and left great toe trauma under Diagnostic Codes 5284-5276.  Diagnostic Code 5284 pertains to other foot injuries and 5276 refers to flatfoot.  

Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  A 10 percent rating is warranted for bilateral or unilateral weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2017).

Diagnostic Code 5279 provides ratings for metatarsalgia.  A 10 percent rating is warranted for anterior (Morton's disease), unilateral, or bilateral metatarsalgia. 

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  The note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

However, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2017) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Factual Background

VA progress notes include complaints of on-going left foot pain.  In VA progress notes dated January to September 2009, the Veteran complained of left heel pain and stated he had an injection with a few months relief.  The diagnosis was mild pes planus deformity with dominant transverse plane, tender at the medial calcaneal tubercle.  In a March 2012 note, the Veteran complained of swelling in his feet which is relieved with elevation overnight.  In a July 2013 note, the Veteran complained of foot pain with walking on flat surfaces and after prolonged standing.  He stated the pain is alleviated by sitting down.  He stated physical therapy and stretching has not worked.  Upon physical examination, the examiner noted no edema, and the plantar aspect of the feet was not tender to palpation.  In an April 2014 note, the Veteran complained of consistent pain with prolonged standing and ambulation.  He stated that previous orthotics created more discomfort.  He also complained of weakness.  Upon physical examination, the examiner reported mild pain on palpation of the entire plantar aspect of both feet and forefoot varus deformity.  The examiner stated the Veteran's burning, aching, and painful symptoms manifest in the feet, but are due to problems originating from the lower lumbar compression. 

The Veteran underwent a fee-based examination in February 2010.  The Veteran complained of constant bilateral pedal discomfort, as well as burning and sharp pain, relieved with rest and injections.  The Veteran reported he can function with medication.  Standing and walking cause the feet to become painful and swollen.  He wears shoe inserts which give incomplete relief of the bilateral pedal discomfort.  Functional impairment included an inability to take jobs that require prolonged standing, walking, or running.  He also stated he can do limited exercise due to his inability to tolerate weight-bearing activities.  Upon physical examination, there were signs of abnormal weight-bearing with loss of foot arch.  There was no evidence of any painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, or redness.  His bilateral great toes had active range of motion.  On palpation of the plantar surfaces, there was no tenderness.  Achilles tendon was normal on weight-bearing and nonweight-bearing.  There was no misalignment, clawfoot, marked pronation, hammertoes, hallux valgus, or hallux rigidus.  The Veteran described physical limitation with standing and walking more than 15 to 30 minutes due to pain.  X-ray testing of the left foot showed mild degenerative changes at the great toe and plantar calcaneal spur.  The diagnoses were bilateral pes planus and degenerative arthritis of the left foot.  

The Veteran submitted a letter dated in February 2010.  He reported that his foot condition started to worsen in 2008.  He stated his foot caused him to limp and to take jobs that would only allow him to work off his feet after fifteen or twenty minutes.  He stated his only relief is to get off his feet for a while. 

In a February 2011 VA opinion, the examiner stated that the Veteran was initially seen in October 2008.  He had injections and orthotics which helped minimally.  He has been treated for the same plantar fascial foot condition and his condition seems essentially unchanged.  The examiner noted the Veteran reported worsening of his condition and there is nothing in the medical record to refute this. 

During a March 2011 DRO hearing, the Veteran testified that he only receives treatment for his feet at the VAMC.  

In an October 2012 letter, the Veteran complained of bilateral foot pain described as tenderness and burning between the ball and heel of the feet.  He stated the more activity he tries to do, the more pain he suffers.  The only relief is to stay off his feet.  He asserted his plantar fasciitis and pes planus have taken a lot away from his daily life and activities that he likes to do, including employment.  

During a December 2012 examination, the examiner reported diagnoses of metatarsalgia, plantar fasciitis, and degenerative joint disease of the left foot.  The Veteran complained of increased symptoms over the past few years with pain with prolonged standing or walking.  The examiner reported the Veteran has metatarsalgia of the left foot.  Upon physical examination, there was tenderness at the first metatarsal on palpation of the left foot.  The examiner noted degenerative arthritis of the left foot, as well as plantar heel spurs.  The examiner reported the Veteran's left foot impacts his ability to work due to pain with prolonged standing or walking.  

During an April 2015 examination, the examiner reported diagnoses of metatarsalgia and plantar fasciitis.  The Veteran complained of chronic pain which limits standing and ambulating.  The Veteran complained of pain on use of feet and on manipulation which were accentuated on manipulation.  There was no evidence of swelling, characteristic calluses, extreme tenderness on plantar surfaces, decreased longitudinal arch height on weight-bearing, marked deformity, marked pronation, or inward bowing of the Achilles tendon.  The examiner indicated that weight-bearing alone does not fall over medial to the great toe.  The examiner reported the Veteran uses arch supports.  The examiner reported the Veteran has moderate plantar fasciitis which does chronically compromise weight-bearing and requires arch supports.  Pain was noted on the left foot with movement, weight-bearing, and nonweight-bearing.  During periods of flare-ups there was limitation with standing and ambulating duration. 

In a February 2017 letter, the Veteran reported that surgery was suggested for his feet and that he has been given several injections.  He stated he has extreme tenderness of the plantar surfaces and the arch supports do not relieve his symptoms.  In fact, they cause him more pain because it makes his feet tighter inside his shoes. 

During a March 2017 examination, a diagnosis of metatarsalgia with plantar fasciitis and left great toe trauma was rendered.  The Veteran complained of tenderness and of pain and burning when standing and walking.  He also stated his condition has gotten worse.  The Veteran denied flare-ups.  The Veteran complained of pain on use of the feet, but not accentuated on use.  There was no evidence of characteristic calluses.  The examiner reported no arch supports or orthotics were in use.  The Veteran complained of extreme tenderness of the plantar surfaces of the feet.  The examiner reported there was no decreased longitudinal arch height of the feet on weight-bearing, and no marked deformity or pronation of the feet.  The weight-bearing line did not fall over nor was it medial to the great toe.  There was no "inward" bowing of the Achilles' tendon.  The examiner noted there was a Morton's neuroma which was manifested by tenderness on palpation at the bottom of the 3rd toe of the left foot.  The examiner stated that there was evidence of pain on physical examination, but the Veteran was able to walk without difficulty.  The examiner reported no functional loss for the left lower extremity attributable to the claimed condition.  The examiner reported no evidence of pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner also stated there was no evidence of pain when the joints are used in nonweight-bearing.  The examiner opined that the Veteran would have difficulty with a job that required prolonged walking and prolonged standing, however he might be able to obtain and maintain a desk job without limitation.

Lay statements from the Veteran's daughter in law, daughter, co-worker, wife, and neighbor, report witnessing the Veteran have difficulty for standing or walking for long periods of time.  

Analysis

Based on consideration of the evidence of record, the Board finds that a disability rating in excess of 10 percent prior to April 2, 2015 and in excess of 30 percent thereafter for service-connected chronic metatarsalgia with plantar fasciitis and left great toe trauma is not warranted.

For the period prior to April 2, 2015, the evidence shows that the Veteran's primary problem with his feet was pain, and not weakness, stiffness, swelling, heat or redness.  During the December 2012 VA examination, the Veteran continued to complain of pain with prolonged standing or walking.  The examiner reported tenderness at the first metatarsal on palpation of the left foot and degenerative arthritis of the left foot, as well as plantar heel spurs.  The VA progress notes consistently showed only mild pain on palpation of the plantar aspect of the feet.  Although the Veteran complained of weakness in an April 2014 VA progress note, there was no objective evidence of weakness shown during the period prior to April 2, 2015.  Collectively, this evidence indicates that the Veteran's symptoms more closely approximated moderate severity, pursuant to Diagnostic Code 5284.

The Board also considered whether higher disability ratings would be warranted under Diagnostic Code 5276 prior to April 2, 2015.  During this time, although the Veteran complained of pain on weight-bearing, there was no evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  Collectively, this evidence indicates that the Veteran's symptoms more closely approximated a mild disability of the left foot, consistent with a noncompensable rating under Diagnostic Code 5276 prior to April 2, 2015, and a rating under Diagnostic Code 5276 prior to April 2, 2015 would not be beneficial.

From April 2, 2015, however, the Veteran's left foot disability was manifested by moderate plantar fasciitis which chronically compromises weight-bearing; objective evidence of pain on use of feet with pain accentuated on manipulation; and pain on manipulation which was accentuated on manipulation.  Collectively, this evidence indicates that the Veteran's symptoms do not more closely approximate a rating in excess of 30 percent under Diagnostic Code 5276 or Diagnostic Code 5284 from April 2, 2015.

A separate or higher rating is not warranted under any other diagnostic code.  The Veteran has not been diagnosed with weak foot (Diagnostic Code 5277), claw foot or pes cavus (Diagnostic Code 5278), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283); moreover, none of these diagnostic codes provide for ratings in excess of 30 percent.  See 38 C.F.R. § 4.71a.  Although a 40 percent rating is assignable under Diagnostic Codes 5284 (foot injuries, other) and Diagnostic Code 5167 (loss of use of foot) with actual loss of use of the foot, the medical evidence does not show, nor does the Veteran allege, that he has actually lost the use of his left foot.

The Board has considered whether a higher rating is warranted for degenerative arthritis of the left foot at any point during the appeals period.  However, a higher rating under Diagnostic Code 5003, which pertains to degenerative arthritis, would require x-ray evidence of arthritis involvement of 2 or more minor joint groups with occasional incapacitating exacerbations due to his left foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003, note 2.  The medical evidence of record does not support the conclusion that the Veteran experiences occasional incapacitating exacerbations due to left foot degenerative arthritis.

The Board acknowledges the Veteran's lay statements with regard to his left foot disability.  The Veteran is competent to report his symptoms, as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability to the appropriate diagnostic criteria or attribute his symptoms to a specific diagnosis.  Accordingly, the Board has afforded greater weight to VA examination reports and treatment records.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to ratings in excess of the ratings already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For these reasons, the Board determines that the preponderance of the evidence is against granting a rating in excess of 10 percent prior to April 2, 2015, and against granting a rating in excess of 30 percent from April 2, 2015.

      B.  Bronchitis with Sinusitis 

Rules and Regulations

Throughout the period in question, the Veteran's chronic bronchitis with sinusitis have been rated 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6600 for bronchitis.  

Under Diagnostic Code 6600, the rating criteria states that a 10 percent rating is assigned where a pulmonary function test (PFT) reveals a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value; or FEV-1/FVC is less than 40 percent; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600.

Post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96 (d)(5).

Sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, which pertain to various types of sinusitis, each of which is rated pursuant to a general rating formula for sinusitis.  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.

Under the general rating formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Pursuant to 38 C.F.R. § 4.96 (a) (2017), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96 (a) (2017).

Analysis

During a February 2010 VA examination, the Veteran reported several occasions of bronchitis with treatment including bronchodilators and medi-inhalers.  He stated that his upper respiratory and bronchitis condition occurred several times last year.  He denied orthopnea and dyspnea.  He stated he has been given antibiotics, but did not require bed rest.  The Veteran denied any residual functional impairment that is the result of his recurrent episodes of bronchitis.  The Veteran underwent pulmonary function testing which showed a post-bronchodilator FEV-1 of 73 percent, and FEV-1/FVC of 92 percent.

In a February 2010 statement, the Veteran reported he has a lot of coughing when he feels congested.  He stated he went to the emergency room in November 2009.  He asserted he tries to use over the counter medicine instead of always going to the hospital, but his coughing is getting worse and he may need stronger medicines for his chronic condition. 

During a March 2011 DRO hearing, the Veteran reported he is on Zyrtec for allergies and because of coughing and mucus drainage.  He stated he is also on Flonase for a running nose.  The Veteran indicated it was like allergy season, but he has it year round.  The Veteran complained of coughing, drainage, and wheezing.  

During an April 2015 sinusitis examination, the examiner noted the Veteran is on Zyrtec to control his symptoms.  The examiner reported the Veteran does not have chronic sinusitis, or incapacitating or non-incapacitating episodes of sinusitis.  The examiner determined the Veteran's service-connected condition is quiescent.  The also examiner indicated that rhinitis is a new and separate diagnosis.  

During an April 2015 respiratory examination, the examiner reported a diagnosis of recurrent bronchitis with sinusitis and upper respiratory infection.  The examiner indicated the Veteran's disability does not require corticosteroids, but the Veteran intermittently uses an inhaled bronchodilator.  X-ray testing showed slight mucoperiosteal thickening of the maxillary and ethmoid sinuses.  The Veteran also underwent pulmonary function testing which showed a post-bronchodilator FEV-1 of 73 percent, and FEV-1/FVC of 109 percent.  The examiner determined the Veteran's service-connected condition is quiescent.  

The Veteran underwent additional sinus and respiratory VA examinations in March 2017.  The respiratory examination report includes a diagnosis of recurrent bronchitis with upper respiratory infection, resolved.  The examiner noted the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication, and he does not use an inhaled medication.  X-ray testing showed no radiographic evidence for acute cardiopulmonary abnormality.  The Veteran also underwent pulmonary function testing which showed a post-bronchodilator FEV-1 of 89 percent, and FEV-1/FVC of 90 percent.  

The respiratory examination report showed a diagnosis of intermittent sinusitis.  The examiner reported no episodes of non-incapacitating episodes of sinusitis in the past 12 months, and no episodes of incapacitating episodes of sinusitis in the past 12 months. 

Private treatment records dated though April 2016 show complaints of respiratory disorders.  A November 2009 private treatment record shows a diagnosis of an upper respiratory infection.  An April 2010 private treatment note showed a diagnosis of an upper respiratory infection.  A May 2010 private treatment record showed a diagnosis of sinusitis with symptoms persistent over two weeks.  A subsequent May 2010 private treatment note dated a week later indicated the Veteran's symptoms were improving but still present. 

VA progress notes include complaints of coughing and sinus drainage.  In a September 2010 VA progress note, the Veteran was evaluated for allergic rhinitis.  The Veteran complained of sinus problems.  Upon physical examination there was no maxillary or frontal tenderness with percussion.  In a January 2012 VA progress note, the Veteran complained of sinus pressure causing a headache for four days.  In a February 2012 and February 2014 VA progress notes, the Veteran reported sinus drainage that causes coughing.  In a March 2015 note, the Veteran complained of sinus symptoms at times.  Upon physical examination, there were no signs of tenderness to palpation of the sinuses.  In a July 2016 note, the Veteran complained of increasing symptoms of congestion, rhinorrhea, and fascial pain/pressure.  CT showed chronic maxillary, ethmoid, ostiomeatal complex (OMC) disease.  The impression was chronic pan sinusitis (maxillary and ethmoid).  The examiner prescribed a nasal steroid spray and Avelox for 21 days.  In October and November 2016 notes, the Veteran continued to complain of nasal congestion and sinus pain.  In a December 2016 note, the Veteran insisted he continued to have recurring night time nasal congestion.  

In lay statements from the Veteran's daughter in law, daughter, co-worker, wife, and neighbor indicate they have witnessed the Veteran have frequent chest congestion and coughing.  

As noted above, the Veteran is currently assigned a 10 percent disability rating for chronic bronchitis with sinusitis.  Although the Veteran has complained of constant sinus and breathing problems, the above evidence does not show FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted warranting a disability rating in excess of 10 percent under Diagnostic Code 6600 for bronchitis.  In fact, testing in March 2017 showed that the Veteran did not meet the criteria for a compensable rating under Diagnostic Code 6600. 

The Board also considered whether a separate disability rating would be warranted under Diagnostic Code 6513 for chronic maxillary sinusitis.  The Board recognizes that the Veteran had two periods of non-incapacitating episodes of sinusitis in 2016, to include in July and October 2016.  However, there is also no evidence of at least one incapacitating episode of sinusitis a year or evidence of at least three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting to warrant a separate compensable rating.  There is no credible evidence that the severity and frequency of the Veteran's bouts are consistent with a compensable rating under Diagnostic Code 6513.  Consequently, an evaluation in excess of 10 percent is not warranted for service-connected recurrent bronchitis with sinusitis.

The April 2015 VA examiner indicated that rhinitis is a new and separate diagnosis. In any event, under Diagnostic Code 6522 for vasomotor rhinitis, there is no evidence of polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side to warrant a separate compensable rating. 

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to ratings in excess of the ratings already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For these reasons, the Board determines that the preponderance of the evidence against granting a rating in excess of 10 percent for the Veteran's chronic bronchitis with sinusitis.

      C.  Left and Right Knees April 2, 2015 10/20
      
      Rules and Regulations
      
Throughout the period in question, the Veteran's right and left knee strains have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  See 38 C.F.R. § 4.27.  
Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or non-compensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating, and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

Analysis

The Veteran filed a claim for service connection for right and left knee disabilities in January 2012. 

In an October 2012 statement, the Veteran asserted his bilateral knee disabilities cause sharp or severe pain around the knee cap with bending or making a turning motion.  He also complained of stiffness by just sitting. 

At an August 2013 VA examination, the diagnoses were strain of the bilateral knees.  The Veteran complained of intermittent "slipping" or locking of one or both knees for about 2 years ago, resolved spontaneously.  The Veteran denied flare-ups.  The Veteran had extension and flexion from 0 to 140 degrees on the right knee and from 0 to 140 on the left knee, with no additional limitation on repetitive use to include functional loss.  The Veteran had tenderness on the right and left knees.  Strength and stability testing were normal.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.  X-ray testing of the right and left knees were negative. 

In a June 2014 statement, the Veteran's daughter indicated she has witnessed her father in pain and stated his legs give out on him more frequently.  

At an April 2015 QTC examination, the diagnoses were chronic strain of the bilateral knees.  The Veteran complained of flare-ups of pain and limitation with squatting and kneeling.  The Veteran had extension and flexion from 0 to 120 degrees on the right knee and from 0 to 120 on the left knee.  The examiner noted increased pain upon repeated use over a period of time, with no additional limitation of motion.  The examiner stated the examination was being conducted during a flare-up.  The examiner noted objective evidence of pain on flexion and with weight-bearing bilaterally.  There was no evidence of additional factors contributing to disability to include swelling or deformity.  The Veteran had tenderness to palpation on the right and left knees.  Strength and stability testing were normal.  The examiner reported the impact of the knee conditions on the Veteran's ability to work is standing/ambulating duration, stairs, squatting/kneeling, and running limitations.

At a December 2016 QTC examination, the diagnoses were right and left knee strain.  The Veteran described difficulty while going up and down stairs and weight-bearing.  He also reported swelling.  The Veteran complained of flare-ups of pain and swelling.  The Veteran had extension and flexion from 0 to 140 degrees on the right knee and from 0 to 140 on the left knee.  The examiner reported both knees exhibited pain with flexion and extension that does not result in or cause functional loss.  There was also evidence of pain with weight-bearing and crepitus but no tenderness or palpation.  The examiner reported no additional loss of function or range of motion upon repetitive use testing.  The examiner indicated the examination was not being conducted immediately after repetitive use over time or upon flare-up.  The examiner stated pain, weakness, fatigability, or incoordination do not significantly limit functional ability with flare-ups.  However, the examiner also stated disturbance of locomotion and interference with standing contribute to the Veteran's disability.  Strength and stability testing were normal.  The examiner reported the impact of the knee conditions on the Veteran's ability to work is diminished ambulation and stability.

The VA and private treatment records are consistent with the VA and QTC examination reports. 

Prior to April 2, 2015, the Board finds that a compensable rating is not warranted for service-connected chronic strains of the bilateral knees.  During this time, although the Veteran complained of pain with bending or making a turning motion and stiffness, there was no objective evidence the Veteran's knee pain produced any functional impact, to include decreased range of motion, fatigability, incoordination, or loss of endurance as specifically reported by the August 2013 VA examiner.  Furthermore, there is no evidence that the Veteran's bilateral knee pain, during this time, was so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively.  During the period, the Veteran denied flare-ups.  Pain alone does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court has agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  It follows, then, that the criteria for a compensable rating under either diagnostic code are not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of a compensable rating under Diagnostic Code 5260 or 5261 prior to April 2, 2015.

Starting April 2, 2015, the Board finds that a rating in excess of 10 percent is not warranted for service-connected strains of the bilateral knees.  Although there is evidence of limitation of right and knee flexion to 120 degrees, there is no lay or medical evidence that the Veteran's knee pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively, even during periods of flare-ups.  The April 2015 exam was conducted during a flare-up.  It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of a higher rating under Diagnostic Code 5260 or 5261.

Although the Veteran's daughter indicated in a June 2014 statement that she witnessed the Veteran's legs giving out, there is no clinical evidence of recurrent subluxation or lateral instability of the right or left knee at any point during the appeals period, to include upon testing during VA and QTC examinations.  Therefore, evaluation of the right and left knees under Diagnostic Code 5257 is not warranted.  Therefore, separate ratings are not warranted for recurrent subluxation lateral instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  

Moreover, the right and left knees are not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule.

As there is no evidence of ankylosis, impairment of the tibia and fibula, meniscus impairment, or genu recurvatum, evaluation of the bilateral knees under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not warranted.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to ratings in excess of the ratings already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For these reasons, the Board determines that the preponderance of the evidence against granting a compensable rating prior to April 2, 2015, and disability ratings in excess of 10 percent thereafter for the Veteran's left knee and right knee disabilities.
	

ORDER

Entitlement to an increased evaluation for metatarsalgia with plantar fasciitis and left great toe trauma in excess of 10 percent prior to April 2, 2015 and in excess of 30 percent thereafter is denied.

Entitlement to an increased evaluation for recurrent bronchitis with sinusitis and upper respiratory infection in excess of 10 percent is denied.

Entitlement to a compensable evaluation for left knee strain prior to April 2, 2015 and evaluation in excess of 10 percent thereafter is denied.
 
Entitlement to a compensable evaluation for right knee strain prior to April 2, 2015 and evaluation in excess of 10 percent thereafter is denied.


REMAND

The Veteran asserts his low back disability warrants higher disability ratings than those currently assigned.  In a February 2017 letter, the Veteran indicated that there may be additional private treatment records from Fort Eustis McDonald Army hospital that have not been obtained or considered.  As such, the Board finds a remand is necessary to obtain any outstanding relevant private treatment records. 

The Veteran asserts his obstructive sleep apnea is caused or aggravated by his service-connected recurrent bronchitis with sinusitis and upper respiratory infection and service-connected adjustment disorder with depressed mood.  In a February 2015 VA opinion, the examiner determined that the Veteran's service-connected sinusitis condition and upper respiratory infection, which are episodic and uncomplicated, would not and does not cause obstruction to the upper airway during sleep cause airflow obstruction and apnea.  There is neither physiologic connection nor anatomic relationship between a sporadic sinus or upper respiratory infection and a constant condition of airflow obstruction during sleep.  The AOJ has not obtained an opinion as to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected acquired psychiatric disorder.  As the Veteran has continually complained of sleep problems in the course of his mental health treatment, the Board finds a VA opinion is necessary. 

The Veteran asserts service connection is warranted for his right and left hips disorders as secondary to either his service-connected left foot or his service-connected back disabilities.  The AOJ obtained a February 2015 VA opinion finding the Veteran's left foot disorder was not etiologically related or involved in the pathogenesis of the osteoarthritis of either hip joint.  However, there is no opinion as to whether the Veteran's service-connected left foot disorder aggravated his bilateral hip disorders, or whether the Veteran's service-connected back disorder caused or aggravated his bilateral hip disorders.  As such, the Board finds a remand for an additional VA opinion is necessary. 

The Veteran's claim for TDIU prior to December 21, 2016 is inextricably intertwined with the above claims, in that a grant as to any of the above claims could affect his entitlement to TDIU.  As such, final adjudication of the TDIU claim is deferred pending the above development and readjudication of the service connection and increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records pertaining to the Veteran's claimed disorders and service-connected disabilities from Fort Eustis McDonald Army Hospital for the time period from October 2014 to the present and associate them with the record.

2.  Obtain a medical opinion from an appropriate medical professional on the Veteran's sleep apnea claim.  Following a complete review of the electronic claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress) by his service-connected acquired psychiatric disorder.

The medical professional must provide the underlying reasons for any opinion provided.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Obtain a medical opinion from an appropriate medical professional on the Veteran's right and left hip claims.  Following a complete review of the electronic claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left hip claims were (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress) by his service-connected bilateral knee, back, or left foot disabilities, to include an anatoxic gait (as noted in a February 2017 VA progress note).

The medical professional must provide the underlying reasons for any opinion provided.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After the above is complete, readjudicate the claims (including the claims for entitlement to TDIU).  If a complete grant of the benefits requested for each claim is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


